                                                                Case 3:18-cv-04865-EMC Document 263 Filed 06/10/20 Page 1 of 3



                                                           1   DEAN S. KRISTY (CSB No. 157646)
                                                               dkristy@fenwick.com
                                                           2   KEVIN P. MUCK (CSB. No. 120918)
                                                               kmuck@fenwick.com
                                                           3   JENNIFER BRETAN (CSB No. 233475)
                                                               jbretan@fenwick.com
                                                           4   FENWICK & WEST LLP
                                                               555 California Street, 12th Floor
                                                           5   San Francisco, CA 94104
                                                               Telephone:     415.875.2300
                                                           6   Facsimile:     415.281.1350

                                                           7   ALISON C. JORDAN (CSB No. 311081)
                                                               ajordan@fenwick.com
                                                           8   FENWICK & WEST LLP
                                                               801 California Street
                                                           9   Mountain View, CA 94041
                                                               Telephone:     (650) 988-8500
                                                          10   Facsimile:     (650) 938-5200

                                                          11   Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                               Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                          12   Antonio J. Gracias, James Murdoch, Kimbal
                                                               Musk, and Linda Johnson Rice
F ENW ICK & W ES T LLP




                                                          13
                         LAW
                                       SAN FRA NCI S CO
                          AT
                         ATTO RNEY S




                                                          14                               UNITED STATES DISTRICT COURT

                                                          15                            NORTHERN DISTRICT OF CALIFORNIA

                                                          16                                   SAN FRANCISCO DIVISION

                                                          17                                                      Case No.: 3:18-cv-04865-EMC
                                                          18                                                      STIPULATION AMENDING
                                                                                                                  SCHEDULE FOR FILING ANSWER
                                                          19   IN RE TESLA, INC. SECURITIES                       TO CONSOLIDATED COMPLAINT
                                                               LITIGATION
                                                          20                                                      (Civil L.R. 6-1(a))
                                                          21                                                      Judge: The Honorable Edward M. Chen
                                                          22                                                      Date Action Filed: August 10, 2018
                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28


                                                                STIPULATION AMENDING SCHEDULE FOR ANSWER                           Case No.: 3:18-CV-04865-EMC
                                                                 Case 3:18-cv-04865-EMC Document 263 Filed 06/10/20 Page 2 of 3



                                                           1           WHEREAS, on April 15, 2020, this Court entered an Order Denying Plaintiff’s Motion

                                                           2   to Convert, or Alternatively, to Strike; Granting Defendants’ Request for Judicial Notice; and

                                                           3   Denying Defendants’ Motion to Dismiss (“Order”) (ECF No. 251);

                                                           4          WHEREAS, in light of the Order and under Federal Rule of Civil Procedure 12(a)(4)(A),

                                                           5   the time for all defendants to answer the Consolidated Complaint was April 29, 2020;

                                                           6          WHEREAS, pursuant to Civil Local Rule 6-1(a), the parties previously stipulated to

                                                           7   extend the time for defendants to answer to June 15, 2020 (ECF No. 253);

                                                           8          WHEREAS, the parties have subsequently agreed to amend the schedule for defendants to

                                                           9   file their answer(s) by one week, to June 22, 2020, a date that does not alter the date of any event

                                                          10   or deadline already fixed by Court order;

                                                          11          IT IS ACCORDINGLY STIPULATED, pursuant to Civil Local Rule 6-1(a), by and

                                                          12   between the undersigned counsel for the parties, that the deadline for all defendants to answer the
F ENW ICK & W ES T LLP




                                                          13   Consolidated Complaint shall be June 22, 2020.
                         LAW
                                       SAN FRA NCI S CO
                          AT
                         ATTO RNEY S




                                                          14   Dated: June 10, 2020                          FENWICK & WEST LLP
                                                          15                                                 By: /s/     Jennifer C. Bretan
                                                                                                                         Jennifer C. Bretan
                                                          16
                                                                                                                555 California Street, 12th Floor
                                                          17                                                    San Francisco, California 94104
                                                                                                                Telephone: (415) 875-2300
                                                          18                                                    Facsimile: (415) 281-1350
                                                                                                             Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                          19                                                 Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                                                                             Antonio J. Gracias, James Murdoch, Kimbal Musk,
                                                          20                                                 and Linda Johnson Rice
                                                          21   Dated: June 10, 2020                          LEVI & KORSINSKY, LLP
                                                          22                                                 By: /s/   Adam M. Apton
                                                                                                                       Adam M. Apton
                                                          23
                                                                                                                 Adam M. Apton (CSB No. 316506)
                                                          24                                                     Adam C. McCall (CSB No. 302130)
                                                                                                                 388 Market Street, Suite 1300
                                                          25                                                     San Francisco, CA 94111
                                                                                                                 Telephone: (415) 373-1671
                                                          26                                                     Facsimile: (415) 484-1294

                                                          27

                                                          28


                                                                STIPULATION AMENDING SCHEDULE FOR ANSWER        1                      Case No.: 3:18-CV-04865-EMC
                                                                 Case 3:18-cv-04865-EMC Document 263 Filed 06/10/20 Page 3 of 3



                                                           1
                                                                                                                  Nicholas I. Porritt (admitted pro hac vice)
                                                           2                                                      1101 30th Street NW, Suite 115
                                                                                                                  Washington, D.C. 20007
                                                           3                                                      Telephone: (202) 524-4290
                                                                                                                  Facsimile: (202) 337-1567
                                                           4                                                      Attorneys for Lead Plaintiff Glen Littleton and
                                                                                                                  Lead Counsel for the Class
                                                           5

                                                           6                                                    ***

                                                           7   Pursuant to Local Rule No. 5-1(i)(3), all signatories concur in filing this stipulation.

                                                           8   Dated: June 10, 2020                           By: /s/           Jennifer C. Bretan
                                                                                                                               Jennifer C. Bretan
                                                                                                                               ISTRIC
                                                           9
                                                                                                                          TES D      TC
                                                                                                                        TA
                                                          10




                                                                                                                                                O
                                                                                                                  S




                                                                                                                                                 U
                                                                                                                 ED




                                                                                                                                                  RT
                                                          11
                                                                                                             UNIT                     TED
                                                                                                                               GRAN
                                                          12




                                                                                                                                                         R NIA
F ENW ICK & W ES T LLP




                                                          13
                         LAW




                                                                                                                                                 n
                                                                                                                                           M. Che
                                       SAN FRA NCI S CO




                                                                                                                                   dward
                                                                                                             NO
                          AT




                                                                                                                           Judge E




                                                                                                                                                         FO
                         ATTO RNEY S




                                                          14
                                                                                                               RT




                                                                                                                                                     LI
                                                          15                                                          ER
                                                                                                                 H




                                                                                                                                                    A
                                                                                                                           N                         C
                                                                                                                                             F
                                                          16                       Dated: 6/10/2020                            D IS T IC T O
                                                                                                                                     R
                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28


                                                                STIPULATION AMENDING SCHEDULE FOR ANSWER          2                         Case No.: 3:18-CV-04865-EMC
